


117 HR 1934 IH: Promoting United States International Leadership in 5G Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1934
IN THE HOUSE OF REPRESENTATIVES

March 16, 2021
Mr. McCaul (for himself, Mr. Cuellar, Mr. Reschenthaler, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To direct the Federal Government to provide assistance and technical expertise to enhance the representation and leadership of the United States at international standards-setting bodies that set standards for equipment, systems, software, and virtually defined networks that support 5th and future generations mobile telecommunications systems and infrastructure, and for other purposes.


1.Short titleThis Act may be cited as the Promoting United States International Leadership in 5G Act of 2021. 2.Sense of CongressIt is the sense of Congress that—
(1)the United States and its allies and partners should maintain participation and leadership at international standards-setting bodies for 5th and future generations mobile telecommunications systems and infrastructure; (2)the United States should work with its allies and partners to encourage and facilitate the development of secure supply chains and networks for 5th and future generations mobile telecommunications systems and infrastructure; and
(3)the maintenance of a high standard of security in telecommunications and cyberspace between the United States and its allies and partners is a national security interest of the United States. 3.Enhancing representation and leadership of United States at international standards-setting bodies (a)In generalThe President shall establish an interagency working group to provide assistance and technical expertise to enhance the representation and leadership of the United States at international standards-setting bodies that set standards for equipment, systems, software, and virtually defined networks that support 5th and future generations mobile telecommunications systems and infrastructure, such as the International Telecommunication Union and the 3rd Generation Partnership Project. The President shall also work with allies and partners, as well as the private sector, to increase productive engagement.
(b)Interagency working groupThe interagency working group described in subsection (a) shall— (1)be chaired by the Secretary of State or a designee of the Secretary of State; and
(2)consist of the head (or designee) of each Federal department or agency the President determines appropriate. (c)Briefing (1)In generalNot later than 180 days after the date of the enactment of this Act and subsequently thereafter as provided in paragraph (2), the interagency working group described in subsection (a) shall provide to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a briefing that shall include—
(A)a strategy to promote United States leadership at international standards-setting bodies for equipment, systems, software, and virtually defined networks relevant to 5th and future generation mobile telecommunications systems and infrastructure, taking into account the different processes followed by the various international standard-setting bodies; (B)a strategy for diplomatic engagement with allies and partners to share security risk information and findings pertaining to equipment that supports or is used in 5th and future generations mobile telecommunications systems and infrastructure and cooperation on mitigating such risks;
(C)a discussion of China’s presence and activities at international standards-setting bodies relevant to 5th and future generation mobile telecommunications systems and infrastructure, including information on the differences in the scope and scale of China’s engagement at such bodies compared to engagement by the United States or its allies and partners and the security risks raised by Chinese proposals in such standards-setting bodies; and (D)a strategy for engagement with private sector communications and information service providers, equipment developers, academia, federally funded research and development centers, and other private-sector stakeholders to propose and develop secure standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure.
(2)Subsequent briefingsUpon request by the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, or as determined appropriate by the chair of the interagency working group described in subsection (a), the interagency working group shall provide to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate an updated briefing relating to the matters described in subparagraphs (A) through (D) of paragraph (1).  